DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 57-60, 62-66, and 68-78 on pages 11-14 filed 2/11/2022 have been considered but are moot based on new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 62 and 68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.	Regarding claim 62:  the claim indicates the RTK correction data omits a value tag, as an implicit indication to receiving UEs that the RTK correction data is fast-changing.  However, in a review of the specification, “value tag” and “fast-changing” is described with SIBs (pages 12, 13, 14, 15, 19, 22, 23, 32, 41, 42, 43, 44, 53, 54, 56, 57, and 58), while description of “value tag” and “fast-changing” related to RTK correction data from the location server is not found. Further, the specification describes the network node (eNB) categorizes SIB/RTK correction data as fast/medium/slow changing (Figs. 4B and 5, and pages 13, 14, 16, 19, 22, 52, 54, 56, and 57), while description of categorizing related to RTK correction data by the location server is not found.  Accordingly, claimed subject matter is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.	Regarding claim 68:  The claim is interpreted and rejected for the same reason as set forth in claim 62.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 57-58, 60, 63-64, 66, 69-71, and 74-76 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wei et al. (US 2020/0278451 A1, all citations are supported by EP 17201963.0, filed at the EPO on 11/15/2017, thus US 2020/0278451 A1 has an effective filing date of 11/15/2017) hereinafter Wei.
	Regarding claim 57, Wei teaches a method performed by a location server (location server 500; para. 59 and Fig. 5), the method comprising: determining Real Time Kinematic (RTK) correction data for a first cell of a wireless communication network (positioning scheme using Real Time Kinematic (RTK) for determining positioning information (correction data) of UE; para. 04 and para. 23-24, positioning information includes validity area and validity area includes cell and neighboring base stations; para. 29, location server generates positioning information; para. 61), the RTK correction data for use by User Equipments (UEs) operating in the first cell in correcting Global Navigation Satellite System (GNSS) measurements made by the UEs (The examiner notes that the claim(s) are not limited by the RTK correction data for use by User Equipments (UEs) operating in the first cell in correcting Global Navigation Satellite System (GNSS) measurements made by the UEs as the location server does not control the specific workings of the UE, and since the claims is drawn to the specifics of the location server, the functions performed by the UE are simply an intended result of a positively recited limitation and therefore not required to be cited by the prior art. However, Wei does disclose: positioning scheme using RTK for determining position of UE based on positioning information (correction data) and signal received by the UE via Global Navigation Satellite System (GNSS) receiver using strength/quality (measurements); para. 04 and para. 23-24, positioning information from location server to base station to UE; para. 57-58, base station associated with cell; para. 52); determining that the RTK correction data is also valid for one or more cells of the wireless communication network that are neighboring cells of the first cell (location server determines relevant base stations (one or more cells) in validity area when generating positioning information; para. 61, validity area includes neighboring base stations; para. 52); and sending a message to a network node of the wireless communication network that supports the first cell (positioning information from location server to base station; para. 57-59 and Fig. 1), the message indicating the RTK correction data for the first cell and validity information that identifies the neighboring cells for which the RTK correction data is also valid (positioning information includes validity area and validity area includes cell and neighboring base stations; para. 29 and para. 52, positioning information including validity area received from location server; para. 57), thereby enabling the network node to transmit the RTK information and the validity information, for reception by one or more of the UEs operating in the first cell (The examiner notes that the claim(s) are not limited by thereby enabling the network node to transmit the RTK information and the validity information, for reception by one or more of the UEs operating in the first cell as the location server does not control the specific workings of the network node or the UE, and since the claims is drawn to the specifics of the location server, the functions performed by the network node and the UE are simply an intended result of a positively recited limitation and therefore not required to be cited by the prior art. However, Wei does disclose: positioning information from location server to base station to UE; para. 57-58).
	Regarding claim 58, Wei further teaches wherein sending the message comprises sending the message (positioning information from location server to base station; para. 57-59 and Fig. 1) for broadcasting or unicasting of the RTK correction data by the network node (The examiner notes that the claim(s) are not limited by for broadcasting or unicasting of the RTK correction data by the network node as the location server does not control the specific workings of the network node or the UE, and since the claims is drawn to the specifics of the location server, the functions performed by the network node and the UE are simply an intended result of a positively recited limitation and therefore not required to be cited by the prior art. However, Wei does disclose: positioning information is broadcasted by base station; para. 47).
	Regarding claim 60, Wei further teaches wherein the message indicates a listing of the neighboring cells for which the RTK correction data is also valid or identifies a multi-cell area of the wireless communication network comprising the neighboring cells for which the RTK correction data is also valid (location server transmits validity area to base station; para. 57, validity area includes neighboring base stations (cells); para. 52, examiner notes the use of alternative language here, thus, only one of the alternative features need to be shown by reference).

	Regarding claim 63, the claim is interpreted and rejected for the same reason as set forth in claim 57, including Wei teaches communication circuitry (infrastructure equipment transmits/receives signals with base station (communication circuitry at location server); para. 22, location server 500; para. 59 and Fig. 5); and processing circuitry (location server as processing apparatus (processing circuitry); para. 57).
	Regarding claim 64, the claim is interpreted and rejected for the same reason as set forth in claim 58.
	Regarding claim 66, the claim is interpreted and rejected for the same reason as set forth in claim 60.

	Regarding claim 69, Wei teaches a method performed by a wireless device (user equipment (UE) 104; para. 18-19 and Figs. 1 and 2), the method comprising: acquiring Real Time Kinematic (RTK) correction data that is transmitted by a network node of a wireless communication network for a first cell of the wireless communication (positioning scheme using Real Time Kinematic (RTK) for determining positioning information (correction data) of UE; para. 04 and para. 23-24, positioning information includes validity area and validity area includes cell and neighboring base stations; para. 29, positioning information from base station to UE; para. 57-58); and in conjunction with the wireless device moving from the first cell into a neighboring cell of the wireless communication network (when UE moves from coverage area of one base station to another base station; para. 52-53), controlling acquisition of RTK correction data in the neighboring cell in dependence on whether the RTK correction data acquired in the first cell includes an indication that it is also valid for the neighboring cell (UE determines whether to use previously received positioning information or receive new positioning information based on area ID and validity area (indication of validity of neighboring cells) of positioning information; para. 52-53).
	Regarding claim 70, Wei further teaches wherein controlling the acquisition of RTK correction data in the neighboring cell comprises not attempting to receive one or more scheduled transmissions of RTK correction data in the neighboring cell (UE determines to use previously received positioning information based on area ID and validity area (indication of validity of neighboring cells) of positioning information; para. 52-53), responsive to determining that the RTK correction data acquired in the first cell is also valid for the neighboring cell (UE determines whether to use previously received positioning information based on area ID and validity area (indication of validity of neighboring cells) of currently used positioning information (positioning information acquired in first cell); para. 52-53).
	Regarding claim 71, Wei further teaches controlling the acquisition of RTK correction data in the neighboring cell based on a further indication in the RTK correction data acquired in the first cell, indicating a duration of validity or an update rate applicable to the acquired RTK correction data (determining whether to receive new positioning information dependent upon both validity area and validity time; para. 31 and para. 33 and Fig. 4 steps 402-403 and para. 43 and para. 46, examiner notes the use of alternative language here, thus, only one of the alternative features need to be shown by reference).

	Regarding claim 74, the claim is interpreted and rejected for the same reason as set forth in claim 69, including Wei teaches communication circuitry configured for wirelessly communicating with a network node of a wireless communication network (user equipment (UE) 104 including transmitter 201 and receiver 200; para. 18-19 and para. 21 and Figs. 1 and 2); and processing circuitry operatively associated with the communication circuitry (controller 202 controlling transmitter 201 and receiver 200; para. 21 and Fig. 2).
	Regarding claim 75, the claim is interpreted and rejected for the same reason as set forth in claim 70.
	Regarding claim 76, the claim is interpreted and rejected for the same reason as set forth in claim 71.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 59 and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Wirola et al. (US 2013/0227154 A1) hereinafter Wirola.
	Regarding claim 59, Wei teaches the limitation of previous claim 57.
	Wei does not explicitly disclose wherein the message further includes an indication of an update rate of the RTK correction data.
	However, in the same field of endeavor, Wirola teaches wherein the message further includes an indication of an update rate of the RTK correction data (location server provides session parameters including frequency of assistance data in assistance data; para. 16-17 and para. 31-32 and para. 34, assistance for RTK; para. 09).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Wirola to the system of Wei, where Wei’s reduced overhead and power consumption (para. 05) along with Wirola’s unsolicited assistance session (para. 15-16) improves efficiency of the system by ensuring the target UE is aware of frequency and duration of assistance information thereby minimizing wasted resources and allowing UE to perform power savings accordingly.

	Regarding claim 65, the claim is interpreted and rejected for the same reason as set forth in claim 59.

Claim(s) 62, 68, 72-73, and 77-78 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Li et al. (US 2020/0229072 A1) hereinafter Li.
	Regarding claim 62, Wei teaches the limitation of previous claim 57.
	Wei does not explicitly disclose wherein the RTK correction data omits a value tag, as an implicit indication to receiving UEs that the RTK correction data is fast-changing.
	However, in the same field of endeavor, Li teaches wherein the RTK correction data omits a value tag, as an implicit indication to receiving UEs that the RTK correction data is fast-changing (assistance data included in SIB; para. 41 and para. 47 lines 23-27, value tag in SIB; para. 65, value tag not used; para. 80, value tag as change indication, change indication not used (indicating value tag omitted) when assistance data has high change rate; para. 79-80, SIB using RTK positioning; para. 49).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Li to the system of Wei, where Wei’s reduced overhead and power consumption (para. 05) along with Li’s notifying a change in positioning information (para. 05-06) improves efficiency of the system by reducing overhead when a terminal needs / does not need to be positioned.

	Regarding claim 68, the claim is interpreted and rejected for the same reason as set forth in claim 62.

	Regarding claim 72, Wei teaches the limitation of previous claim 69.
	Wei further teaches subsequently receiving a scheduled transmission of RTK correction data in the neighboring cell (UE receives system information block (SIB) including positioning information; para. 42, base station periodically transmits SIB including positioning information (contrasted with transmitted SIB in response to request); para. 49).
	Wei does not explicitly disclose determining whether the RTK correction data received in the scheduled transmission differs from the RTK correction data acquired in the first cell.
	However, in the same field of endeavor, Li teaches determining whether the RTK correction data received in the scheduled transmission differs from the RTK correction data acquired in the first cell (terminal determines whether first SIB including positioning assistance data (correction data in first cell) is different from second SIB including positioning assistance; para. 52 and para. 65, SIB using RTK positioning; para. 49).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Li to the system of Wei, where Wei’s reduced overhead and power consumption (para. 05) along with Li’s notifying a change in positioning information (para. 05-06) improves efficiency of the system by reducing overhead when a terminal needs / does not need to be positioned.

	Regarding claim 73, Wei teaches the limitation of previous claim 69.
	Wei does not explicitly disclose determining whether the RTK correction data acquired in the first cell is fast changing, based on whether the RTK correction data includes a certain value tag and interpreting the absence of the value tag as an implicit indication that the RTK correction data is fast-changing and, correspondingly, further controlling the acquisition of RTK correction data in the neighboring cell or the reacquisition of RTK correction data in the first cell.
	However, in the same field of endeavor, Li teaches determining whether the RTK correction data acquired in the first cell is fast changing, based on whether the RTK correction data includes a certain value tag and interpreting the absence of the value tag as an implicit indication that the RTK correction data is fast-changing (assistance data included in SIB; para. 41 and para. 47 lines 23-27, value tag in SIB; para. 65, value tag not used; para. 80, value tag as change indication, change indication not used (indicating value tag omitted) when assistance data has high change rate; para. 79-80, SIB using RTK positioning; para. 49) and, correspondingly, further controlling the acquisition of RTK correction data in the neighboring cell or the reacquisition of RTK correction data in the first cell (based on change indication, terminal determines whether to read SIB including assistance data; para. 52).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Li to the system of Wei, where Wei’s reduced overhead and power consumption (para. 05) along with Li’s notifying a change in positioning information (para. 05-06) improves efficiency of the system by reducing overhead when a terminal needs / does not need to be positioned.

	Regarding claim 77, the claim is interpreted and rejected for the same reason as set forth in claim 72.
	Regarding claim 78, the claim is interpreted and rejected for the same reason as set forth in claim 73.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Edge et al. (US 2019/0230475 A1) discloses systems and methods for locating a user equipment using generic position methods for a 5G network.
	Palanki et al. (US 2012/0015654 A1) discloses methods and apparatuses for positioning of devices in a wireless network.
	Sampath et al. (US 2011/0117925 A1) discloses a method and apparatus for assisted positioning in a wireless communication system.
	Edge et al. (US 2019/037338 A1) discloses methods and systems for on-demand resource allocation for location determination of a mobile device.

	EP 17201963.0 (foreign priority of Wei), having been made of record in the OA of 9/16/2020, is not included in the instant OA.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE L PEREZ whose telephone number is (571)270-7348. The examiner can normally be reached M-F 11 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.P./Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474